UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2436


GUY EDWARD FRANKLIN; RITA RENE THOMAS FRANKLIN,

                     Plaintiffs - Appellants,

              v.

POORE SUBSTITUTE TRUSTEE, LTD; NATIONWIDE TRUSTEE SERVICES,
INC.; DEUTSCHE BANK TRUST COMPANY AMERICAS, As Trustee for
Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through
Certificates Series 2006-QS16; MATRESSA MORRIS, Assistant Vice President
Nationwide Trustee Services, Inc.,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-cv-00452-BO)


Submitted: April 11, 2019                                         Decided: April 16, 2019


Before WILKINSON and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Guy Edward Franklin, Rita Rene Thomas Franklin, Appellants Pro Se. Dennis Kyle
Deak, TROUTMAN SANDERS, LLP, Raleigh, North Carolina, for Appellee Deutsche
Bank Trust Company Americas.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellants Guy Edward Franklin and Rita Rene Thomas Franklin appeal from the

district court’s order dismissing their civil complaint for lack of jurisdiction. We have

reviewed the record included on appeal, as well as the parties’ arguments, and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Franklin v. Poore Substitute Tr., Ltd., No. 5:17-cv-00452-BO (E.D.N.C. Dec. 7, 2017).

In light of this disposition, we deny all pending motions filed by the Appellants. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2